Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/773,461 filed 01/27/2020 and RCE filed 12/03/2021.
Claims 1, 4-15, 17-21 are pending g in the Application. Claims 2-3, 16 have been cancelled from the Application. Claims 18-21 have been added to the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 12/03/2021, with respect to claims 1, 4-15, 17-21 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1, 4-15, 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: with consideration Applicants’ Amendments/Arguments filed 12/03/2021 (Remarks, Pages 10-12) the prior of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the instant claims, such as: wherein the control unit is configured to charge the first battery unit to a power level equal to a sum of a predefined power loss value and the amount of power discharge of the second battery unit during operation until the second battery unit is discharged, wherein the predefined power loss value is a value greater than zero to compensate for energy losses that occur when the battery unit of the household appliance is discharged by a certain energy, in return the battery unit of the charging station is charged by the same certain energy and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Kashihara (US Patent Application Publication 20200077851) discloses robot cleaner which cleans a floor surface as a vacuum cleaner while autonomously traveling on the floor surface has been known. When cleaning is finished, such an autonomously-traveling type vacuum cleaner is controlled to return to a dust station, transfer/collect collected dust and dirt into/to the dust station, and to charge a built-in secondary battery (paragraph [0003]), wherein detection part 48 detects that the vacuum cleaner 11 is connected to the dust station 12, for example, by receiving a wireless signal output by the communication part 23 of the vacuum cleaner 11 when the vacuum cleaner 11 is connected to the dust station 12 (paragraph [0042], and wherein dust station 12 includes the function for charging the secondary battery 27 of the vacuum cleaner 11, this dust-collecting control unit 49 may include a charging circuit such as a constant current circuit electrically connected to the terminal for charging 51 (paragraph [0043]), but lacks specific arrangements of steps/elements in the manner recited in the instant claims, such as: wherein the control unit is configured to charge the 33 (paragraph [0026]), wherein the communication unit transmits a variety of information to the external device other than the self-propelled vacuum cleaner 1 and receives data such as an operation request from the external device (paragraph [0065]), and where power is not sufficient in the battery (in the case of determining “No” in step S29), the control unit 11 controls the housing 2 to return to the charging station 100 (paragraph [0206]), but lacks specific arrangements of steps/elements in the manner recited in the instant claims, such as: wherein the control unit is configured to charge the first battery unit to a power level equal to a sum of a predefined power loss value and the amount of power discharge of the second battery .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
HR
12/21/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851